Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10, 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Bae US PGPub: US 2016/0063233 A1 Mar. 3, 2016 and in view of 
Khwaja US PGPub: US 2018/0310841 A1 Nov. 1, 2018.

Regarding claims 1, 13, 20, Bae discloses, 

a method implemented on a computing device having at least one processor, a  system, comprising: at least one processor; and executable instructions, the executable instructions being executed by the at least one processor, causing the system to implement a method and a non-transitory computer readable medium, comprising: instructions being executed by at least one processor, causing the at least one processor to implement a method (instructions or software to control a processor or computer to implement the hardware components and perform the methods – paragraph 0157), at least one computer-readable storage medium (one or more non-transitory computer-readable storage media – paragraph 0158), and a communication port connected to a measuring device (Figs. 1 - 3, 9, 12 – 14, paragraphs 0008 – 0014, 0056. When fingers of a user contact a plurality of electrodes, for example, the positive pole electrode 920, the reference electrode 930, and the negative pole electrode 940, the mobile terminal 910 senses the ECG signal – i.e., measuring device – Fig. 9, paragraph 0127. A user authentication apparatus includes an electrocardiogram ECG waveform acquirer configured to acquire an authentication ECG waveform of a user to authenticate the user; a filter configured to filter the authentication ECG waveform using a Kalman filter by applying a reference model parameter extracted from a reference ECG waveform to the Kalman filter; and an authenticator configured to compare the filtered ECG waveform and the reference ECG waveform, and determine whether the filtered authentication ECG waveform corresponds to the reference ECG waveform based on a result of the comparing – ABSTRACT, Figs. 1, 2, 9, 12 – 14, paragraphs 0008 – 0014, 0056), the method comprising: 

acquiring first physiological data relating to a first subject (user registration apparatus 110. The user registration apparatus 110 includes an electrocardiogram ECG waveform extractor 130, a model parameter extractor 140, a filter 150, and a feature point extractor 160. The ECG waveform acquirer 120 – Fig. 1, paragraph 0056); 

extracting at least one first physiological feature from the first physiological data relating to the first subject (the ECG waveform extractor 130 extracts a registration ECG waveform from the converted digital signal. In this example, the registration ECG waveform includes a plurality of ECG waveforms. The ECG waveform extractor 130 extracts a representative ECG waveform from the registration ECG waveform based on an R peak of an ECG waveform – Fig. 1/130, paragraphs 0059, 0060. Additionally, the ECG waveform extractor 130 aligns the plurality of ECG waveforms included in the registration ECG waveform based on the R peak. A P wave, a QRS wave, a T wave, and a U wave appear repetitively in the ECG waveform, and the R peak of the QRS wave has a greatest amplitude among these waves – paragraph 0061); 

determining a first model (the model parameter extractor 140 models the representative ECG waveform based on the Gaussian functions using the following Equation 1 – paragraph 0062. The model parameters indicate unique characteristics of the user, and thus the model parameters will be different for each user – paragraph 0063) relating to at least one first reference physiological feature (the feature point extractor 160 models the filtered registration ECG waveform using Equation 1 based on the Gaussian functions extracted from the filtered registration ECG waveform. Using the Equations 1 and 2, the feature point extractor 160 extracts an amplitude parameter, a duration parameter, and a position parameter so that a distance between the filtered registration ECG waveform and a sum of the Gaussian functions is minimized – paragraph 0068. The filter 351 filters an authentication ECG waveform of the user attempting to be authenticated using the Kalman filter by applying the reference model parameter indicating the model parameter extracted by the model parameter extractor 341 to the Kalman filter – Fig. 3, paragraph 0103),

but, does not disclose, generating, based on the first model and the at least one first physiological feature, a second model, the second model relating to at least one second reference physiological feature corresponding to the second model; and 

determining, based on the second model and the at least one first physiological feature, at least one identification physiological feature relating to the first subject, wherein the at least one identification physiological feature corresponds to the at least one second reference physiological feature.

Khwaja teaches, determining artery location using camera-based sensing, where a user may be authenticated by mapping the key arteries of the user at the time of authentication and compared to the stored facial signature (paragraph 0069). Capture a number of images of a user; identify one or more regions of interest corresponding to one or more superficial arteries of the user. The identification is based on a signal-to-noise ratio of photoplethysmogram PPG data obtained from the plurality of images. The software is further operable to measure, based on the PPG data, blood volume pulse BVP signals; and based on the measured BVP signals, compute one or more cardiological metrics for the user.  optical camera 110 is configured to measure data from one or more systems of a human body. As an example and not by way of limitation, optical camera 110 may be configured to monitor cardiological activity of the human body, as described below. As another example, optical camera 110 may be configured to monitor neurological and neuroanatomical activity of the human body (ABSTRACT, Fig. 8, paragraphs 0016, 0024).

The emotions of the user may be evaluated by correlating the features of brain-wave activity and cardiac activity to particular emotions (paragraph 0066). 

The estimate of the first short-term emotional state is based on the calculated sympathovagal balance SVB and heart rate HR from a photoplethysmogram PPG waveform extracted from the captured images, reads on the claimed feature generating, based on the first model and the at least one first physiological feature, a second model, the second model relating to at least one second reference physiological feature corresponding to the second model (Fig. 8/830-840, paragraphs 0022, 0066).

The second short-term emotional state is based on classification of action units, described above, using the facial action coding system FACS. The FACS approach works by interpreting muscular activities behind the facial expression which is achieved by coding different facial movements into Action Units AUs. A machine-learning ML model, such as for example neural networks, hidden Markov models HMM, or SVM support vector machines may be employed to train the interpretation of the action units extracted from the images of the user captured by the camera (Fig. 8/850, paragraphs 0056, 0066). A determination that the first estimated emotional state corresponds to the second estimated emotional state, determine, based on the first estimated emotional state and second estimated emotional state, a short-term emotion of the user during the period of time, reads on the claimed feature, determining, based on the second model and the at least one first physiological feature, at least one identification physiological feature relating to the first subject, wherein the at least one identification physiological feature corresponds to the at least one second reference physiological feature (Fig. 8/860-870, paragraph - 0066).

Cardiology-centric analysis to determine emotions of a user may be based on a predictive model of short term emotions by combining linear and non-linear models (paragraph 0055).

The output vector of the machine-learning classifier may be one or more quadrants or emotions of circumplex model 700 and the output vector may be compared to the answer vector of labeled data - e.g., the user-provided emotion, to “train” the predictor function of the machine-learning classifier (paragraph 0062).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user authentication method and apparatus based on electrocardiogram ECG signal of Bae (Bae,  ABSTRACT, Figs. 1, 2, 9, 12 – 14, paragraphs 0008 – 0014, 0056) wherein the system of Bae, would have incorporated, a user may be authenticated by mapping the key arteries of the user at the time of authentication and compared to the stored facial signature of Khwaja (Khwaja, ABSTRACT, 8, paragraphs 0016, 0024, 0062, 0066, 0069) for the emotion of the user may be used as an input for subsequent operations by computing devices or systems. In addition, determining physiological characteristics is useful for detecting or predicting the health of the user (Khwaja, paragraph 0003), and to monitor neurological and neuroanatomical activity of the human body (Khwaja, paragraphs 0016, 0024).

Regarding claims 2, 18, Bae discloses, 

the method of claim 1, wherein the first physiological data relating to the first subject includes at least one of an electrocardiogram ECG signal (user registration apparatus 110. The user registration apparatus 110 includes an electrocardiogram ECG waveform extractor 130, a model parameter extractor 140, a filter 150, and a feature point extractor 160. The ECG waveform acquirer 120 – Fig. 1, paragraph 0056) or a photoplethysmogram PPG signal.

Regarding claims 3, 14, Bae discloses, 

the method of claim 1, wherein the determining a first model relating to at least one first reference physiological feature comprises: acquiring multiple physiological data relating to multiple subjects; extracting physiological features relating to the multiple subjects from the multiple physiological data (the feature point extractor may be further configured to extract as the feature points any one or any combination of a PR interval, a PR segment, a QRS complex, an ST segment, an ST interval, a QT interval, an RR interval, an amplitude, a position, a noise power, and a predetermined statistic value of the filtered registration ECG waveform – paragraph 0028. a user authentication apparatus includes a register configured to extract a first model parameter by modeling a representative electrocardiogram ECG waveform extracted from a registration ECG waveform, filter the registration ECG waveform using a Kalman filter by applying the first model parameter to the Kalman filter, and extract a plurality of feature points from the filtered registration ECG waveform; and an authenticator configured to filter an authentication ECG waveform using the Kalman filter by applying a second model parameter included in the feature points to the Kalman filter, compare the filtered authentication ECG waveform and the filtered registration ECG waveform, and determine whether the filtered authentication ECG waveform corresponds to the registration ECG waveform based on a result of the comparing – paragraph 0029),

but, does not disclose, generating the first model by training a machine learning model based on the physiological features relating to the multiple subjects.

Khwaja teaches, determining artery location using camera-based sensing, where a user may be authenticated by mapping the key arteries of the user at the time of authentication and compared to the stored facial signature (paragraph 0069). Capture a number of images of a user; identify one or more regions of interest corresponding to one or more superficial arteries of the user. The identification is based on a signal-to-noise ratio of photoplethysmogram PPG data obtained from the plurality of images. The software is further operable to measure, based on the PPG data, blood volume pulse BVP signals; and based on the measured BVP signals, compute one or more cardiological metrics for the user.  optical camera 110 is configured to measure data from one or more systems of a human body. As an example and not by way of limitation, optical camera 110 may be configured to monitor cardiological activity of the human body, as described below. As another example, optical camera 110 may be configured to monitor neurological and neuroanatomical activity of the human body (ABSTRACT, Fig. 8, paragraphs 0016, 0024).

The emotions of the user may be evaluated by correlating the features of brain-wave activity and cardiac activity to particular emotions (paragraph 0066). 

The estimate of the first short-term emotional state is based on the calculated sympathovagal balance SVB and heart rate HR from a photoplethysmogram PPG waveform extracted from the captured images (Fig. 8/830-840, paragraphs 0022, 0066).

The second short-term emotional state is based on classification of action units, described above, using the facial action coding system FACS. The FACS approach works by interpreting muscular activities behind the facial expression which is achieved by coding different facial movements into Action Units AUs. A machine-learning ML model, such as for example neural networks, hidden Markov models HMM, or SVM support vector machines may be employed to train the interpretation of the action units extracted from the images of the user captured by the camera (Fig. 8/850, paragraphs 0056, 0066). A determination that the first estimated emotional state corresponds to the second estimated emotional state, determine, based on the first estimated emotional state and second estimated emotional state, a short-term emotion of the user during the period of time (Fig. 8/860-870, paragraph - 0066).

Cardiology-centric analysis to determine emotions of a user may be based on a predictive model of short term emotions by combining linear and non-linear models (paragraph 0055).

The output vector of the machine-learning classifier may be one or more quadrants or emotions of circumplex model 700 and the output vector may be compared to the answer vector of labeled data - e.g., the user-provided emotion, to “train” the predictor function of the machine-learning classifier (paragraph 0062).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user authentication method and apparatus based on electrocardiogram ECG signal of Bae (Bae,  ABSTRACT, Figs. 1, 2, 9, 12 – 14, paragraphs 0008 – 0014, 0056) wherein the system of Bae, would have incorporated, a user may be authenticated by mapping the key arteries of the user at the time of authentication and compared to the stored facial signature of Khwaja (Khwaja, ABSTRACT, 8, paragraphs 0016, 0024, 0062, 0066, 0069) for the emotion of the user may be used as an input for subsequent operations by computing devices or systems. In addition, determining physiological characteristics is useful for detecting or predicting the health of the user (Khwaja, paragraph 0003), and to monitor neurological and neuroanatomical activity of the human body (Khwaja, paragraphs 0016, 0024).

Regarding claim 4, Bae discloses all the claimed features, 

but, does not disclose, the method of claim 1, wherein the machine learning model is constructed based on at least one of a convolutional neural network, a long short-term memory network, a deep belief network, a generative adversarial network, a support vector machine, or a random forest model.

Khwaja teaches, determining artery location using camera-based sensing, where a user may be authenticated by mapping the key arteries of the user at the time of authentication and compared to the stored facial signature (paragraph 0069). Capture a number of images of a user; identify one or more regions of interest corresponding to one or more superficial arteries of the user. The identification is based on a signal-to-noise ratio of photoplethysmogram PPG data obtained from the plurality of images. The software is further operable to measure, based on the PPG data, blood volume pulse BVP signals; and based on the measured BVP signals, compute one or more cardiological metrics for the user.  optical camera 110 is configured to measure data from one or more systems of a human body. As an example and not by way of limitation, optical camera 110 may be configured to monitor cardiological activity of the human body, as described below. As another example, optical camera 110 may be configured to monitor neurological and neuroanatomical activity of the human body (ABSTRACT, Fig. 8, paragraphs 0016, 0024).

The emotions of the user may be evaluated by correlating the features of brain-wave activity and cardiac activity to particular emotions (paragraph 0066). 

The estimate of the first short-term emotional state is based on the calculated sympathovagal balance SVB and heart rate HR from a photoplethysmogram PPG waveform extracted from the captured images (Fig. 8/830-840, paragraphs 0022, 0066).

The second short-term emotional state is based on classification of action units, described above, using the facial action coding system FACS. The FACS approach works by interpreting muscular activities behind the facial expression which is achieved by coding different facial movements into Action Units AUs. A machine-learning ML model, such as for example neural networks, hidden Markov models HMM, or SVM support vector machines may be employed to train the interpretation of the action units extracted from the images of the user captured by the camera (Fig. 8/850, paragraphs 0056, 0066). A determination that the first estimated emotional state corresponds to the second estimated emotional state, determine, based on the first estimated emotional state and second estimated emotional state, a short-term emotion of the user during the period of time (Fig. 8/860-870, paragraph - 0066).

Cardiology-centric analysis to determine emotions of a user may be based on a predictive model of short term emotions by combining linear and non-linear models (paragraph 0055).

The output vector of the machine-learning classifier may be one or more quadrants or emotions of circumplex model 700 and the output vector may be compared to the answer vector of labeled data - e.g., the user-provided emotion, to “train” the predictor function of the machine-learning classifier (paragraph 0062).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user authentication method and apparatus based on electrocardiogram ECG signal of Bae (Bae,  ABSTRACT, Figs. 1, 2, 9, 12 – 14, paragraphs 0008 – 0014, 0056) wherein the system of Bae, would have incorporated, a user may be authenticated by mapping the key arteries of the user at the time of authentication and compared to the stored facial signature of Khwaja (Khwaja, ABSTRACT, 8, paragraphs 0016, 0024, 0062, 0066, 0069) for the emotion of the user may be used as an input for subsequent operations by computing devices or systems. In addition, determining physiological characteristics is useful for detecting or predicting the health of the user (Khwaja, paragraph 0003), and to monitor neurological and neuroanatomical activity of the human body (Khwaja, paragraphs 0016, 0024).

Regarding claims 5, 15, Bae discloses, 

the method of claim 1, wherein the determining, based on the first model and the at least one first physiological feature, a second model comprises: determining at least one effective physiological feature based on the first model and the at least one first physiological feature, the at least one effective physiological feature corresponding to the at least one first reference physiological feature (the feature point extractor 160 models the filtered registration ECG waveform using Equation 1 based on the Gaussian functions extracted from the filtered registration ECG waveform. Using the Equations 1 and 2, the feature point extractor 160 extracts an amplitude parameter, a duration parameter, and a position parameter so that a distance between the filtered registration ECG waveform and a sum of the Gaussian functions is minimized – paragraph 0068. The filter 351 filters an authentication ECG waveform of the user attempting to be authenticated using the Kalman filter by applying the reference model parameter indicating the model parameter extracted by the model parameter extractor 341 to the Kalman filter – Fig. 3, paragraph 0103),

but, does not disclose, generating the second model corresponding to the first subject by training the first model by the at least one effective physiological feature.

Khwaja teaches, determining artery location using camera-based sensing, where a user may be authenticated by mapping the key arteries of the user at the time of authentication and compared to the stored facial signature (paragraph 0069). Capture a number of images of a user; identify one or more regions of interest corresponding to one or more superficial arteries of the user. The identification is based on a signal-to-noise ratio of photoplethysmogram PPG data obtained from the plurality of images. The software is further operable to measure, based on the PPG data, blood volume pulse BVP signals; and based on the measured BVP signals, compute one or more cardiological metrics for the user.  optical camera 110 is configured to measure data from one or more systems of a human body. As an example and not by way of limitation, optical camera 110 may be configured to monitor cardiological activity of the human body, as described below. As another example, optical camera 110 may be configured to monitor neurological and neuroanatomical activity of the human body (ABSTRACT, Fig. 8, paragraphs 0016, 0024).

The emotions of the user may be evaluated by correlating the features of brain-wave activity and cardiac activity to particular emotions (paragraph 0066). 

The estimate of the first short-term emotional state is based on the calculated sympathovagal balance SVB and heart rate HR from a photoplethysmogram PPG waveform extracted from the captured images (Fig. 8/830-840, paragraphs 0022, 0066).

The second short-term emotional state is based on classification of action units, described above, using the facial action coding system FACS. The FACS approach works by interpreting muscular activities behind the facial expression which is achieved by coding different facial movements into Action Units AUs. A machine-learning ML model, such as for example neural networks, hidden Markov models HMM, or SVM support vector machines may be employed to train the interpretation of the action units extracted from the images of the user captured by the camera (Fig. 8/850, paragraphs 0056, 0066). A determination that the first estimated emotional state corresponds to the second estimated emotional state, determine, based on the first estimated emotional state and second estimated emotional state, a short-term emotion of the user during the period of time (Fig. 8/860-870, paragraph - 0066).

Cardiology-centric analysis to determine emotions of a user may be based on a predictive model of short term emotions by combining linear and non-linear models (paragraph 0055).

The output vector of the machine-learning classifier may be one or more quadrants or emotions of circumplex model 700 and the output vector may be compared to the answer vector of labeled data - e.g., the user-provided emotion, to “train” the predictor function of the machine-learning classifier (paragraph 0062).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user authentication method and apparatus based on electrocardiogram ECG signal of Bae (Bae,  ABSTRACT, Figs. 1, 2, 9, 12 – 14, paragraphs 0008 – 0014, 0056) wherein the system of Bae, would have incorporated, a user may be authenticated by mapping the key arteries of the user at the time of authentication and compared to the stored facial signature of Khwaja (Khwaja, ABSTRACT, 8, paragraphs 0016, 0024, 0062, 0066, 0069) for the emotion of the user may be used as an input for subsequent operations by computing devices or systems. In addition, determining physiological characteristics is useful for detecting or predicting the health of the user (Khwaja, paragraph 0003), and to monitor neurological and neuroanatomical activity of the human body (Khwaja, paragraphs 0016, 0024).

Regarding claim 6, Bae discloses all the claimed features, 

but, does not disclose, the method of claim 1, wherein the determining, based on the first model and the at least one first physiological feature, a second model comprises: “acquiring second physiological data relating to the first subject, the second physiological data corresponding to the first physiological data; generating a third model based on the first model and the at least one first physiological feature, the second model relating to at least one third reference physiological feature corresponding to the third model; and generating the second model by training the third model based on the second physiological data”.

Khwaja teaches, determining artery location using camera-based sensing, where a user may be authenticated by mapping the key arteries of the user at the time of authentication and compared to the stored facial signature (paragraph 0069). Capture a number of images of a user; identify one or more regions of interest corresponding to one or more superficial arteries of the user. The identification is based on a signal-to-noise ratio of photoplethysmogram PPG data obtained from the plurality of images. The software is further operable to measure, based on the PPG data, blood volume pulse BVP signals; and based on the measured BVP signals, compute one or more cardiological metrics for the user.  optical camera 110 is configured to measure data from one or more systems of a human body. As an example and not by way of limitation, optical camera 110 may be configured to monitor cardiological activity of the human body, as described below. As another example, optical camera 110 may be configured to monitor neurological and neuroanatomical activity of the human body (ABSTRACT, Fig. 8, paragraphs 0016, 0024).

The emotions of the user may be evaluated by correlating the features of brain-wave activity and cardiac activity to particular emotions (paragraph 0066). 

The estimate of the first short-term emotional state is based on the calculated sympathovagal balance SVB and heart rate HR from a photoplethysmogram PPG waveform extracted from the captured images (Fig. 8/830-840, paragraphs 0022, 0066).

The second short-term emotional state is based on classification of action units, described above, using the facial action coding system FACS. The FACS approach works by interpreting muscular activities behind the facial expression which is achieved by coding different facial movements into Action Units AUs. A machine-learning ML model, such as for example neural networks, hidden Markov models HMM, or SVM support vector machines may be employed to train the interpretation of the action units extracted from the images of the user captured by the camera (Fig. 8/850, paragraphs 0056, 0066). A determination that the first estimated emotional state corresponds to the second estimated emotional state, determine, based on the first estimated emotional state and second estimated emotional state, a short-term emotion of the user during the period of time (Fig. 8/860-870, paragraph - 0066).

Cardiology-centric analysis to determine emotions of a user may be based on a predictive model of short term emotions by combining linear and non-linear models (paragraph 0055).

The output vector of the machine-learning classifier may be one or more quadrants or emotions of circumplex model 700 and the output vector may be compared to the answer vector of labeled data - e.g., the user-provided emotion, to “train” the predictor function of the machine-learning classifier (paragraph 0062).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user authentication method and apparatus based on electrocardiogram ECG signal of Bae (Bae,  ABSTRACT, Figs. 1, 2, 9, 12 – 14, paragraphs 0008 – 0014, 0056) wherein the system of Bae, would have incorporated, a user may be authenticated by mapping the key arteries of the user at the time of authentication and compared to the stored facial signature of Khwaja (Khwaja, ABSTRACT, 8, paragraphs 0016, 0024, 0062, 0066, 0069) for the emotion of the user may be used as an input for subsequent operations by computing devices or systems. In addition, determining physiological characteristics is useful for detecting or predicting the health of the user (Khwaja, paragraph 0003), and to monitor neurological and neuroanatomical activity of the human body (Khwaja, paragraphs 0016, 0024).

Regarding claims 7, 19, Bae discloses,

the method of claim 6, wherein the second physiological data relating to the first subject includes at least one of blood pressure data, blood glucose data, heart rate data (an average heart rate of the user - paragraph 0063), or respiration rate data (the respiration state of the user – paragraph 0060); and the at least one first physiological feature includes at least one of an electrocardiogram ECG signal (user registration apparatus 110. The user registration apparatus 110 includes an electrocardiogram ECG waveform extractor 130, a model parameter extractor 140, a filter 150, and a feature point extractor 160. The ECG waveform acquirer 120 – Fig. 1, paragraph 0056) or a photoplethysmogram PPG signal.

Regarding claim 8, Bae discloses,

the method of claim 1, further comprising: identifying a second subject based on the at least one identification physiological feature relating to the first subject (the user authentication apparatus 210 includes an ECG waveform acquirer 220, an ECG waveform extractor 230, a filter 240, a feature point extractor 250, and an authenticator 260 – Fig. 2, paragraph 0070. The authenticator 260 determines the similarity between the feature points of the filtered authentication ECG waveform and the feature points of the reference ECG waveform based on a distance between the model parameters extracted from the filtered authentication ECG waveform and the reference model parameters extracted from the reference ECG waveform as using the following Equation 3 – paragraphs 0085, 0108).

Regarding claims 9, 16, Bae discloses,

the method of claim 8, wherein the identifying a second subject based on the at least one first physiological feature relating to the first subject comprises: acquiring the at least one identification physiological feature relating to the first subject; determining at least one second physiological feature relating to the second subject; comparing the at least one second physiological feature relating to the second subject and the at least one identification physiological feature relating to the first subject; and identifying the second subject based on the comparison (the feature point extractor 250 extracts an amplitude parameter, a duration parameter, and a position parameter so that a distance between the filtered authentication ECG waveform and a sum of the Gaussian functions is minimized. The amplitude parameter indicates an amplitude for each of the Gaussian functions extracted from the filtered authentication ECG waveform. The duration parameter indicates a duration for each of the Gaussian functions. The position parameter indicates a position for each of the Gaussian functions. Also, the feature point extractor 250 extracts an average heart rate of the user from the filtered authentication ECG waveform, and extracts an angular velocity parameter from the average heart rate – paragraph 0080).

Regarding claims 10, 17, Bae discloses,

the method of claim 9, wherein the determining at least one second physiological feature relating to the second subject includes: acquiring at least one of the first model (the model parameter extractor 140 models the representative ECG waveform based on the Gaussian functions using the following Equation 1 – paragraph 0062. The model parameters indicate unique characteristics of the user, and thus the model parameters will be different for each user – paragraph 0063) or the second model; and determining the at least one second physiological feature relating to the second subject based on the at least one of the first model (the model parameter extractor 140 models the representative ECG waveform based on the Gaussian functions using the following Equation 1 – paragraph 0062. The model parameters indicate unique characteristics of the user, and thus the model parameters will be different for each user – paragraph 0063) or the second model.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 is also objected as allowable subject matter dur to its dependency on objected claim 11.

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.

He US PGPub: US 2018/0330116 A1 Nov. 15, 2015.
In a method for protecting electronic data, a data processing system (20, 20A, 20B) uses (a) a master electrocardiogram (ECG) identifier (44) for an authorized user of the system and (b) a secret chip key (26) for the system to encrypt data in the system. Also, before allowing the encrypted data to be decrypted, the system collects an ECG reading for a current user of the system and uses (a) the collected ECG reading for the current user and (b) at least one predetermined ECG identifier (EID) vector for the authorized user to determine whether the current user is the authorized user. In response to determining that the current user is the authorized user, the system uses the master ECG identifier (44) for the authorized user and the secret chip key (26) for the system to decrypt the data (ABSTRACT, Figs. 1 – 5B).

Tran US PGPub: US 2015/0125832 A1 May 7, 2015.
Systems and methods provide automatic messaging to a client on behalf of a healthcare treatment professional by setting up one or more computer implemented agents, each specializing in a disease state, with rules to respond to a client condition; during run-time, receiving a communication from the client and in response selecting one or more computer implemented agents to respond to the communication; and automatically generating a response to be rendered on a client mobile device to encourage healthy behavior (ABSTRACT, Figs. 1, 6B, 15A).
Appliances 8 in the mesh network can be one of multiple portable physiological transducer, such as a blood pressure monitor, heart rate monitor, weight scale, thermometer, spirometer, single or multiple lead electrocardiograph ECG, a pulse oxymeter, a body fat monitor, a cholesterol monitor, a signal from a medicine cabinet, a signal from a drug container, a signal from a commonly used appliance such as a refrigerator/stove/oven/washer, or a signal from an exercise machine, such as a heart rate (Fig. 1, paragraph 0047).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/           Primary Examiner, Art Unit 2642